PER CURIAM.
In this suit by the United States Department of the Interior (United States) for an injunction prohibiting Stephen Balliet from building a private access road to his property across federal land, Balliet appeals the District Court’s1 denial of his Federal Rule of Civil Procedure 60(b) motion and the court’s subsequent denial of his motion to amend his counterclaim and third-party complaint. Balliet’s property is bounded on one side by property owned by Eddie Ward Jones, Mark Anthony Jones, and Tammy Jones (the Joneses) and on the remaining three sides by property owned by the United States, including portions of the Buffalo National River.2 The District Court granted the United States’ summary judgment motion after Balliet failed to respond and dismissed Balliet’s third-party complaint against the Joneses. Thereafter, Balliet filed the Rule 60(b) motions that are the subject of this appeal.
We find no abuse of discretion in the District Court’s denial of Balliet’s Rule 60(b)(1) motion which he founded upon an allegation of judicial error. See Richards v. Aramark Servs., Inc., 108 F.3d 925, 927 (8th Cir.1997) (standard of review); CRI, Inc. v. Watson, 608 F.2d 1137, 1143 (8th Cir.1979) (“[R]elief may be granted under Rule 60(b)(1) for judicial error when inadvertence is shown.”). Nor do we find an abuse of discretion in the District Court’s denial of Balliet’s motion to amend. See Parnes v. Gateway 2000, Inc., 122 F.3d 539, 550-51 (8th Cir.1997) (reviewing a post-dismissal motion to amend under an abuse-of-discretion standard).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the United States’ motion to strike the Joneses’ brief.

. The Honorable H. Franklin Waters, United States District Judge for the Western District of Arkansas.


. Congress first established the Buffalo National River in 1972. See 16 U.S.C. §§ 460m-8 to -14 (1994). It i sides of the BuEalo River streambed in northwest Arkansas.